Title: To James Madison from John Montgomery, 9 August 1812
From: Montgomery, John
To: Madison, James


Sir
Baltimore 9th August 1812.
I presume you have seen the Statement with the Documents subjoined, Made under a resolve of the City Council of Baltimore, published in the American of yesterday, this gives the origin progress & extent of the late disturbances in this Place.
With regard to the Alarm for the safety of the Post Office here, the Very general Military Assemblage of all ranks for its protection, & the general sentiment expressed that it should not be Violated Affords evidence either that there was not any Very strong grounds for the Alarm, or if Any Attack was ever Meditated, it Must have been confined to a Very few. Should however any Violence be offered to this establishment, I am satisfied, it would be instantly put down by a Very large proportion of the people of Baltimore, who speak in terms of the greatest indignation against such an Outrage, perhaps an attempt, even the slightest, would be gratifying, to a certain political description of Men, as promoting, in their View, particular Objects to them desireable, but I decidedly think & trust, they will be disapointed.
Having information that a correspondence from this place is kept up with Washington between characters, who May Misrepresent, exaggerate, & Mislead, I have thought proper to communicate the above, that if Apprehensions Are entertained for the safety of the Post office, they May in some degree be Allayed. With the highest consideration your obt. Servt.
J Montgomery.
